               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION
                        NO. 7:09-CR-122-1H
                         NO. 7:11-CV-149-H

DERRICK DESHAWN NIXON,            )
                                  )
     Petitioner,                  )
                                  )
                                  )
     v.                           )
                                                 ORDER
                                  )
                                  )
UNITED STATES OF AMERICA          )
                                  )
     Respondent.                  )
                                  )


     This matter is before the court on petitioner’s motion for

relief from judgment from the order and judgment of April 3, 2014,

on his § 2255 motion [DE #87 and #88].    The motion gives no valid

legal reason for this court to reconsider its prior judgment of

more than four years ago.    Therefore, the motion is DENIED.
           23rd day of October 2018.
     This ____


                            __________________________________
                            Malcolm J. Howard
                            Senior United States District Judge

At Greenville, NC
#26
